 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDChoctawProvision Company, Inc.andUnited PackinghouseWorkers of America,AFL-CIO,Petitioner.Case No. 15-RC-1745.December 17, 1958SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election herein issuedon March 10, 1958,1 an election by secret ballot was conducted, onMarch 31, 1958, under the direction and' supervision of the Re-gional Director for the ' Fifteenth Region, among the employees inthe unit therein found appropriate by the Board. After the election,the Regional Director served upon the parties a tally of ballotswhich showed that of approximately 10 eligible voters, 10 ballotswere cast, of which 6 were cast for, and 4 were cast against, thePetitioner. There were no challenged ballots.On April 7, 1958, the Employer filed timely objections to conductaffecting the results of the election. In accordance with the Board'sRules and Regulations, these objections were investigated and onOctober 9, 1958, the acting Regional Director issued and duly, servedupon the parties his report on objections in which he found that theEmployer's objections were without merit and did not raise sub-stantial or material issues affecting the results of the election. Ac-cordingly, he recommended that the objections be overruled and acertification of representatives be issued. Thereafter, the Employerfiled timely exceptions to the Regional Director's report, with amemorandum in support of its exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith this case to a three-member panel [Chairman Leedom andMembers Rodgers and Jenkins].The Employer's objections allege in substance that:, (1)..the Peti-tioner's business agent campaigned and electioneered in and aboutthe polling place for approximately 1 hour before the time set forthe election; (2) during the voting period, the same agent enteredthe voting room, observed the proceedings and "presumably" elec-tioneered for the Petitioner; and (3) all the voters remained in theroom where the election was conducted during, the entire periodthat the polling place was open. It contends that such action inter-fered with the conduct of the election and urges the Board to setitaside and direct a new election, or, in the alternative, remandthe matter to the Regional Director for a hearing on the objections.As to objection 1, the Regional Director's investigation disclosedthat the Petitioner's business agent spoke to some of the employeesprior to the election but that there was no evidence to indicate that1 Unpublished.122 NLRB No. 69. CHOCTAW PROVISION COMPANY, INC.475he discussed the election or made any improper statements to them.The Employer argues that it seems inconceivable that the businessagent would spend over an hour with the employees at the pollingplace immediately prior to the election for any other purpose thanto electioneer.However, this is conjectural. None of the remarkswere overheard by the Employer's representatives and the investiga-tion did not disclose the subject matter of the remarks. In the ab-sence of evidence of coercive statements or willful violations of theBoard agent's instructions by the Petitioner's business agent, wedo not feel justified in inferring that electioneering occurred, orthat, if any did take place, it was serious enough to warrant settingthe election aside.2As to objection 2, the Regional Director's investigation disclosedthat the Petitioner's business agent, on at least one occasion whilethe election was in progress, entered the room in which the votingtook place, went to the water fountain for a drink of water, pausedbriefly, and departed without speaking to anyone. The Employercontends that his mere -presence in the voting area- in close proximityto the voting table should be sufficient grounds for setting aside theelection.We do not agree. The investigation did not disclose anyevidence, and none has been presented by the Employer, to showthat the business agent made any remarks or engaged in any conductwhile in the polling area which might have affected the secrecy ofthe ballot.We therefore find this objection without merit.As to objection 3, the investigation disclosed that the votingbooths were located at one end of the warehouse and that aftervoting, some of the 10 eligible voters went to another part of thewarehouse where they remained until the polls closed. As there hasbeen no showing that the Petitioner engaged in any campaigningduring the course of the election or in any other manner engagedin.conduct which interfered with the balloting. or which might haveaffected the secrecy of the ballot, we find this objection to be with-out merit.3Under all the circumstances, we find in agreement with the Re-gional Director, that the objections do not raise substantial or mate-rial issues with respect to conduct affecting the results of the election,and the objections are hereby overruled.As the Petitioner has received a majority of the valid votes castin the election, we shall certify it as the collective-bargaining. repre-sentative of the employees in the appropriate unit.[The Board certified United Packinghouse Workers of America,AFL-CIO, as the designated collective-bargaining representative ofthe employees in the unit heretofore found appropriate.]2 SeeGeneral Electric Company,115 NLRB 306, 307.3 SeeDeeco, Inc.,116 NLRB990, 992; andHolmes& Barnes, Ltd.,114 NLRB 630, 631.